J-A19002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES ANTHONY DUBUISSON                    :
                                               :
                       Appellant               :   No. 965 MDA 2021

          Appeal from the Judgment of Sentence Entered June 24, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0000297-2020


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                              FILED OCTOBER 19, 2022

        James Anthony Dubuisson appeals from the aggregate judgment of

sentence of 101 to 204 years of imprisonment imposed after a jury convicted

him of rape, burglary, strangulation, unlawful restraint of a minor, false

imprisonment of a minor, terroristic threats, possession of instruments of

crime (“PIC”), simple assault, and tampering with physical evidence.           We

affirm.

        The trial court summarized the facts as follows:

               On the morning of July 21, 2019, Chad Renshaw
        (hereinafter, “Mr. Renshaw”) was walking his dog when he heard
        someone come up behind him asking for help. N.T. Jury Trial,
        6/21/21, at 29-33. He turned around to see a female, the victim
        in this case (hereinafter, “L.D.”), walking towards him frantically.
        L.D. was topless, clutching her cellular phone, and was repeatedly
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19002-22


     asking for help. Mr. Renshaw observed that L.D.’s pants were
     ripped, her hair was wet, and she was barefoot. When Mr.
     Renshaw approached her and asked her what happened, she
     stated she had been raped. Mr. Renshaw did not have a cellular
     phone on his person that day, so he took L.D. to his home where
     he offered her clothing. L.D. told Mr. Renshaw that she was
     sleeping at a friend’s home when she woke up to see someone
     standing in the doorway. She told Mr. Renshaw that the person
     got on top of her with a knife and raped her. She was then placed
     in the shower and told to stay there. The police arrived at Mr.
     Renshaw’s home along with L.D.’s father.

           Corporal    George    Sumbury      (hereinafter,    “Corporal
     Sumbury”) was the first to arrive at Mr. Renshaw’s home.
     Corporal Sumbury completed a minimal facts interview with L.D.
     L.D stated to him that she was sleeping at her friend’s home alone
     when she woke up to a guy on top of her. She stated that this
     man held a knife to her throat and raped her. Corporal Sumbury
     observed cuts and blood on L.D.’s hands. L.D. was then taken to
     an osteopathic hospital to meet with a SAFE nurse to do a forensic
     investigation and medical exam. Corporal Sumbury attempted to
     make contact with the homeowner of the home where the incident
     occurred.

           Joseph Sasa (hereinafter, “Mr. Sasa”) testified that he
     owned the home in which this incident took place. His daughter
     invited L.D. to the home for a sleepover on July 20, 2019 Mr.
     Sasa met the Appellant in 2000. He testified they had a sporadic
     friendship. Their friendship started back up again in 2019. They
     spoke about Appellant possibly moving into the home. Mr. Sasa
     gave a tour of the home to the Appellant. Appellant was supposed
     to begin moving into the home the week following this incident.
     At the time of the incident, Appellant had not received keys to the
     home. Mr. Sasa testified that he often does not lock his doors.
     He further testified that he would permit his friends to enter his
     home if they called him first and he was on his way to his home.

            L.D. testified that she arrived at her friend’s home on July
     20, 2019, at approximately 10:00 o’clock p.m. In the early hours
     of July 21, 2019, L.D. testified that she was sleeping in her friend’s
     room alone. L.D. woke up when a person opened the bedroom
     door.    She saw a tall figure in the doorway. The figure then
     jumped on top of her with a knife. The figure repeatedly asked
     where L.D.’s friend was. He then flipped her over and tore off her


                                     -2-
J-A19002-22


      clothes. The figure put both hands around her neck and affected
      her ability to breathe. He proceeded to unbuckle his belt, put the
      knife back to her throat, and rape L.D. L.D. injured her hand by
      placing it on the knife blade. Appellant then covered her eyes and
      took her into the shower. L.D. was physically washed by the
      Appellant and then left alone in the shower. L.D. then ran out of
      the home and found Mr. Renshaw walking his dog.

            Rachael Eilerman, a forensic DNA analyst in the
      Pennsylvania State Police Forensic DNA Division, testified
      regarding the DNA analysis in this case. The DNA sample obtained
      from L.D.’s sexual assault kit returned a match to [Appellant].
      [During the ensuing investigation, Appellant gave police a false
      name and failed to disclose that he had been at the residence the
      day before the assault.]

Trial Court Opinion, 10/25/21, at 2-4 (cleaned up) (citations to the record

omitted).

      Prior to trial, the Commonwealth filed a motion in limine seeking to

exclude the admission of any testimony or evidence of an alleged prior sexual

assault at the Sasa residence that occurred one week prior to Appellant’s

assault of L.D. Charges relating to the prior assault were never filed. Neither

the alleged perpetrators nor the victim of the prior assault was connected to

Appellant’s assault of L.D. Nevertheless, Appellant sought to introduce this

evidence to explain bloodstains in several photographs of the crime scene.

Additionally, Appellant wished to introduce the evidence to explain Appellant’s

actions when he first encountered law enforcement. Specifically, Appellant

asserted that his knowledge of the prior assault caused him to provide

authorities a fictitious name and deny sexual contact with anyone at the

residence. On the morning of trial, the court made a preliminary ruling that



                                     -3-
J-A19002-22


granted the motion in limine, in part, and deferred its final determination until

Appellant sought to introduce the evidence during his case-in-chief.

       At the conclusion of the Commonwealth’s case, Appellant moved for

judgment of acquittal on the counts of involuntary deviate sexual intercourse

(“IDSI”) and burglary.       The trial court granted the motion as to IDSI but

denied the motion as to burglary.              Thereafter, the defense rested without

presenting any evidence beyond a stipulation confirming the authenticity of

police photographs of the crime scene.

       The jury convicted Appellant of the above-referenced offenses, and the

trial court immediately imposed the noted judgment of sentence. The court

imposed consecutive mandatory minimum sentences1 for rape, burglary,

strangulation, unlawful restraint of a minor, and false imprisonment of a

minor. In addition, the court imposed two consecutive terms of two to five

years of imprisonment for terroristic threats and PIC, and two terms of one to

two years for simple assault and tampering with physical evidence.




____________________________________________


1 Appellant was sentenced to mandatory minimums on several offenses due
to his prior conviction of a crime of violence and prior conviction of a sexual
offense. See 42 Pa.C.S. § 9714(a)(1) (providing that a defendant who has
previously been convicted of a crime of violence and is subsequently convicted
of a crime of violence shall be sentenced to a mandatory minimum period of
incarceration of ten years); 42 Pa.C.S. § 9718.2(a)(1) (providing that a
defendant who has previously been convicted of a sexual offense and is
subsequently convicted of another sexual offense shall be sentenced to a
mandatory minimum period of incarceration of 25 years).


                                           -4-
J-A19002-22


         Appellant did not file a post-sentence motion. Instead, he timely filed a

notice of appeal, and both he and the trial court complied with Pa.R.A.P. 1925.

Appellant raises two issues:

    I.         Did the lower court err in granting the Commonwealth’s
               Motion in Limine to Exclude Evidence of a Prior Police
               Incident at the Location of the Instant Offense, where such
               evidence was relevant and would not have confused the
               jury?

   II.         Did the lower court err when it did not dismiss the Burglary
               charge for insufficient evidence of an essential element,
               specifically, that [Appellant] was not licensed or privileged
               to enter the residence, and where the trial testimony
               strongly suggested, if not verified, that [Appellant] had
               standing permission to enter?

Appellant’s brief at 4.

         Appellant first challenges the trial court’s evidentiary ruling, which

precluded the admission of evidence of the prior assault at the Sasa residence.

The decision to admit or exclude evidence falls within the discretion of the trial

court, and this Court reviews such determinations for an abuse of discretion.

See Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015); An

“[a]buse of discretion is not merely an error of judgment, but rather, involves

bias, ill will, partiality, prejudice manifest unreasonableness, or misapplication

of the law.”     Commonwealth v. Wade, 226 A.3d 1023, 1031 (Pa.Super.

2020). Herein, the trial court found the evidence of the prior assault was

inadmissible as it was not relevant, and its introduction would have confused

the jury.




                                        -5-
J-A19002-22


      “The threshold inquiry with the admission of evidence is whether the

evidence is relevant.” Commonwealth v. Collins, 888 A.2d 564, 577 (Pa.

2005). Evidence is relevant if “it has any tendency to make a fact more or

less probable than it would be without the evidence . . . and the fact is of

consequence in determining the action.”      Pa.R.E. 401; see also Collins,

supra at 577 (explaining that evidence is relevant if it “supports a reasonable

inference or presumption regarding the existence of a material fact”). While

relevant evidence is generally admissible, a trial court “may exclude relevant

evidence if its probative value is outweighed by a danger of one or more of

the following: unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative evidence.”

See Pa.R.E. 402; Pa.R.E. 403.     “An appellant bears the ‘heavy burden’ to

demonstrate the trial court abused its discretion on an evidentiary ruling.”

Commonwealth v. Brown, 212 A.3d 1076, 1086-87 (Pa.Super. 2019).

      As noted, in the matter sub judice the trial court found that the evidence

of the prior assault at the Sasa residence was not relevant and, if introduced,

it would have confused the jury. Appellant argues that the evidence of a prior

sexual assault at the Sasa house was relevant to Appellant’s intent and

explains his subsequent actions. Specifically, Appellant argues that his prior

knowledge explains why he was hesitant to tell police he was at the residence

earlier in the day, and why he gave a false name. Appellant asserts that this

prior knowledge led him to believe that he was being set up by Taylor Hiner,


                                     -6-
J-A19002-22


Mr. Sasa’s adult daughter and a friend of L.D. Appellant further argues that

the evidence of the prior assault was admissible to explain the presence of

blood throughout the basement area of the residence in the crime scene

photos admitted at trial.

      However, the prior assault at the Sasa residence involved neither

Appellant nor L.D. As the trial court aptly noted, “[t]he only similarity is that

the incident allegedly occurred in the same house as the incident in this case.”

Trial Court Opinion, 10/25/21, at 5 (cleaned up).           We find Appellant’s

contention that his knowledge of a prior assault at the Sasa residence led to

his lying to the authorities to be specious.         Appellant offers no logical

explanation why evidence of a prior unrelated sexual assault involving

different individuals would cause Appellant to have lied to authorities as to his

identity and presence in the house on the day of L.D.’s assault.             Thus,

Appellant failed to establish that the trial court abused its discretion in

excluding evidence of the prior assault as not relevant.

      Moreover, even if evidence of the prior assault were relevant to

Appellant’s state of mind or to explain his deception upon questioning by

authorities, the trial court did not abuse its discretion in excluding the evidence

pursuant to Pa.R.E.403, which permits the exclusion of relevant evidence

when its probative value is outweighed by, inter alia, a danger of confusing

the issues. See Commonwealth v. Parker, 882 A.2d 488, 492 (Pa.Super.

2005); (“[T]he function of the trial court is to balance the alleged prejudicial


                                       -7-
J-A19002-22


effect of the evidence against its probative value, and it is not for an appellate

court to usurp that function.”).

      Appellant argues that evidence of the prior assault would explain the

bloodstains in some of the crime scene photos as having been from the prior

victim, who purportedly suffered a bloody lip.       However, Appellant is not

disputing the fact that L.D. was bleeding at some point during the ordeal. See

Appellant’s brief at 40 (“While it appears indisputable that L.D. somehow

sustained a cut on her finger, a cut on a person’s hand can happen any number

of ways, particularly when L.D. was in the dark in the bedroom and the

bathroom, both of which were windowless.”) (citations omitted). While such

speculative evidence could conceivably be relevant, the probative value of that

evidence is minimal insofar as it does not tend to prove or disprove that

Appellant committed the charged offenses.           Rather, as the trial court

concluded, evidence concerning the unrelated assault at the Sasa residence

would distract the jury and confuse the issues because that episode did not

involve either L.D. or Appellant. Since nothing in the certified record supports

the contention that the trial court abused its discretion in making such a

determination, Appellant failed to establish that the trial court erred in

excluding the evidence pursuant to Rule 403.

      Appellant’s second issue on appeal is that the Commonwealth neglected

to present sufficient evidence to sustain the burglary conviction. Specifically,




                                      -8-
J-A19002-22


he asserts that the Commonwealth failed to establish that he was not licensed

or privileged to enter the Sasa residence.

      Our standard of review for this claim is as follows:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above[ ]test, the entire
      record must be evaluated an all evidence actually received must
      be considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Reed, 216 A.3d 1114, 1119 (Pa.Super. 2019)

(citations omitted).

      Appellant was convicted pursuant to the subsection of the burglary

statute that provides that an individual commits burglary if, with the intent to

commit a crime therein, he enters a building or occupied structure that was

adapted for overnight accommodations when another person is present, and

the individual commits, attempts, or threatens to commit a bodily injury to

said person. See 18 Pa.C.S. § 3502(a)(1)(i). However, it is a defense to

burglary if “the actor is licensed or privileged to enter.” See 18 Pa.C.S. §

3502(b)(3). A person is privileged to enter “if he may naturally be expected

                                     -9-
J-A19002-22



to be on the premises often and in the natural course of his duties or habits.

Further, a person who is privileged may still commit burglary if he would not

reasonably be expected to be present[.]” See Commonwealth v. Corbin,

446 A.2d 308, 311 (Pa.Super. 1982) (cleaned up).

      For example, in Corbin, a janitor arrived after his normal working hours,

entered his office building without force, and removed several electronic

devices. This Court determined that the Commonwealth presented sufficient

evidence to convict Corbin of burglary because his presence at the office after

his normal working hours exceeded his privilege to enter the office building.

Id. at 311.

      Appellant argues that he had an open invitation to enter the Sasa

residence, which constitutes a complete defense to the burglary conviction.

While Mr. Sasa testified that Appellant was going to move into the residence

approximately one week after Appellant assaulted L.D. Appellant was never

provided with a key. See N.T., 6/21/21, at 246-47. Additionally, Appellant

was informed by Mr. Sasa that the front door is never really locked. Id. at

247. Mr. Sasa further testified that he did not have any plans for Appellant to

be at his house on the morning of the assault. However, Mr. Sasa noted that

he probably did give Appellant an open invitation “because that’s normally

the way I am with most of my friends. The door is open and you’re welcome.

I don’t think I said it in those words, but that’s the impression I give off to

most of my friends.”     Id. at 252.    Additionally, the following exchange

occurred on cross examination:

                                    - 10 -
J-A19002-22


      Q: I believe you said that you’re a friendly sort of dude that
      doesn’t lock their doors and even if—if somebody doesn’t have an
      express invitation there’s an implied invitation that they could
      come see you.

      [Mr. Sasa]: Yeah. Like, you know, throughout the years if I got
      a phone call, hey, I’m on my way over to your house, I’ll be there
      in a couple minutes, let yourself in, have a beer, I’ll be there
      shortly. I have to that extent, yes. I have a bunch of close friends
      that I’ve known since I was a kid or 20 years that I didn’t think
      anything of that. Sure.

Id. at 282-83.

      Viewing the evidence in the light most favorable to the Commonwealth

as the verdict winner, there was sufficient evidence for the jury to conclude

that Appellant was not privileged to enter the Sasa residence at approximately

7:00 a.m. on July 21, 2019. Appellant was not scheduled to move into the

residence until the following week, he did not have a key, and while Mr. Sasa

had a general open-door policy for friends whom he is expecting, he indicated

that this is typically prompted by a telephone call in which Mr. Sasa gives

express permission for the friend to enter the house while he is away. See

N.T., 6/21/21, at 282-83. Mr. Sasa’s testimony did not suggest that Appellant

was expected and authorized to be there on the date and time at issue.

      Moreover, even if the evidence did suggest the inference that Mr. Sasa

generally had an open-door policy that applied to Appellant, Appellant’s

entrance to the residence at 7:00 a.m. on a Sunday morning without providing

notice to Mr. Sasa is     contrary to Appellant’s contention that it was a

“reasonable, albeit early, hour.” See Appellant’s brief at 45. Mr. Sasa may

have permitted expected friends to enter a few minutes before he arrived


                                     - 11 -
J-A19002-22



home, but that does not make his residence the equivalent of a public place

to which all have access any time of day. Therefore, we conclude that the

evidence, viewed in the light most favorable to the Commonwealth as the

verdict winner, was sufficient to establish beyond a reasonable doubt that

Appellant was not licensed to arrive and enter the Sasa residence

unannounced at approximately 7:00 a.m. that morning.2 See Corbin, supra

at 311 (stating that a privileged person may still commit burglary if not

reasonably be expected to be present).

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2022




____________________________________________


2 To the extent that Appellant contends that the Commonwealth’s evidence
permitted, rather than required, the jury to conclude that Appellant had
standing permission to enter the Sasa residence, that argument presents a
challenge to the weight of the evidence, which is not before us.

                                          - 12 -